—The State of New York has appealed from an order of the Court of Claims, permitting the claimant Conti, pursuant to section 10 of the Court of Claims Act, to file and serve a proposed claim against the State of New York. On November 18, 1949, Conti and one Lawrence, who were both civil employees of the New York National Guard, met with an accident while Conti was operating an automobile in which Lawrence was a passenger. As a result of the accident both were confined to a hospital until January 3, 1950. Conti verified a claim against the State on January 30, 1950, but this claim was not filed until February 17, 1950, which was one day too late. The failure to file was due to the carelessness of Conti’s attorney. The State objected to the filing of the claim on the ground the time to do so had expired and that the claimant failed to show that the State had actual notice of the essential facts constituting the claim. On the papers submitted on the motion, the court below found that the failure to file the claim within the proper time should be excused and that the State was not prejudiced by the delay, and furthermore the proof indicated that the State had actual knowledge of the conditions in connection with the accident. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.